Citation Nr: 0419418	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-33 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk
INTRODUCTION

The appellant served on active duty from July 2001 to March 
2002.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Department of 
Veterans Affairs (VA) Buffalo, New York Regional Office (RO).  

Pursuant to the appellant's request, in March 2004, a 
videoconference hearing at the RO was held before the 
undersigned who was designated by the Chairman of the Board 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
2002).  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the appellant is expected to obtain 
and submit, and which evidence will be obtained by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate her claim for service connection, what specific 
evidence, if any, she is expected to obtain and submit, what 
specific evidence will be retrieved by VA, and that she 
should provide any evidence in her possession that pertains 
to the claim.  Although the statement of the case mentions 
the VCAA and VA's duty to assist the appellant in obtaining 
relevant evidence, it is clear that the duty to notify has 
not been met in this case.  The United States Court of 
Appeals for Veterans Claims has been very specific in 
requiring explicit notice to a claimant concerning the 
provisions of the VCAA.  See e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  To protect the appellant's due 
process rights, further notice is required.  This is not a 
defect that the Board has the authority to correct.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Additionally, the appellant's service medical records show 
that she was treated for back pain in service.  A treatment 
report of September 2001 reported that the appellant 
complained of pain in her lower back.  An examination of 
February 2002 reported that the appellant had a back sprain 
in basic training and the she was also evaluated for 
depression.  A medical opinion as to the chronicity of this 
pathology is indicated.  It is noted that the appellant 
failed to report for one examination.  It is contended that 
she was not informed of the examination.

A private psychiatric evaluation of September 2003 reported 
that the appellant had depression, which may be affecting her 
back pain.  The diagnoses were depression, not otherwise 
specified, and back pain.  The Global Assessment Functioning 
(GAF) score was 55.  

Also, during the March 2004 videoconference hearing, the 
appellant reported that she fell off an obstacle course in 
basic training and she was told that she had a back strain, 
but was given ibuprofen and put back on full duty.  She also 
reported that she was given several x-rays but they did not 
find anything wrong with her.  She reported that she saw a 
private physician in her hometown regarding her back 
disability.  She also reported that these records were not 
submitted to the VA.  The appellant also reported that she 
saw a counselor regarding her depression and he told her that 
her depression was a result of her not being able to do a lot 
with her back and because she could not dance anymore.  

Therefore, the Board finds that a search should be made for 
all records of treatment from her private physician accorded 
the appellant dating back to her discharge from active 
service, in 2002.  This evidence may be probative as to the 
opinion offered and any findings of continuity since service 
separation.  Additionally, to fully assist the veteran, VA 
examinations regarding the nature and etiology of the 
veteran's current back disability and depression should be 
provided.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.	The RO should send a letter to the 
appellant and her representative 
informing them of the pertinent 
provisions of the VCAA.  The RO should 
ensure that the appellant has been 
properly advised of (a) the 
information and evidence not of record 
that is necessary to substantiate her 
claim, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that 
the appellant is expected to provide, 
and (d) any evidence in the 
appellant's possession that pertains 
to the claim that she is expected to 
provide.  The notice provided should 
also be in accord with the 
aforementioned Court cases, 38 
U.S.C.A. §§ 5102, 5103, 5103A, (West 
2002); 38 C.F.R. § 3.159 (2003), and 
any other applicable legal precedent.  

2.	All medical records of treatment 
accorded the appellant by her private 
physician for her lower back 
disability that are not already of 
record, should be requested.  The RO 
should ensure that it has all 
obtainable treatment records of which 
it has knowledge, including contacting 
the appellant for more information, if 
needed.  The appellant should provide 
release forms as needed, and be 
requested to provide addresses and 
approximate dates of treatment as 
needed.  She should also report any 
other treatment that she has had.  To 
the extent that an attempt to obtain 
records is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and 
her representative should also be 
informed of the negative results.  
38 C.F.R. § 3.159.  

3.	Thereafter, the appellant should be 
scheduled for an orthopedic 
examination regarding the nature and 
etiology of her back disability.  The 
claims folder should be made available 
to the examiner for review prior to 
the examination.  After reviewing the 
claims file and examining the 
appellant, the examiner should 
describe all findings related to a 
back disability.  Specifically, any 
current back disorder should be set 
forth.  All necessary diagnostic 
testing should be done to determine 
the full extent of any disability 
present.  

Thereafter, the examiner should 
determine the relationship, if any, of 
the diagnosed back disability, to the 
appellant's service.  The examiner 
should opine whether it is at least as 
likely as not that any currently 
diagnosed back disability, had its 
onset in or is otherwise related to 
the appellant's service, specifically 
to her reported fall in basic 
training.  The underlined standard of 
proof should be utilized in 
formulating a response.  If chronic 
back pathology from service cannot be 
identified, that too should be set out 
in the record.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  The reasons and 
bases for any conclusion reached 
should be discussed.  If a 
determination cannot be made without 
result to speculation, that too should 
be set forth in the claims folder.

4.	Additionally, the appellant should be 
accorded a VA psychiatric examination.  
All necessary tests should be 
conducted and the examiner should 
review the results of any testing 
prior to completion of the report.  
After reviewing the record and 
examining the veteran, the examiner 
should ascertain whether any chronic 
acquired psychiatric disorder is 
present.  If so, the etiology should 
be set forth if it is possible to 
ascertain the etiology.  Specifically, 
the examiner is requested to indicate 
if depression is present, and if so, 
whether it is caused by or related to 
the appellant's military service or 
current complaints of back disability.  
The claims folder must be made 
available and reviewed by the examiner 
in conjunction with the examination.  
The examining physician should provide 
complete rationale for all conclusions 
reached.  

5.	If the appellant fails to report for 
either examination, a copy of the 
scheduling letters sent should be 
included in the claims folder.  In the 
alternative, administrative personnel 
should set forth the address to which 
the letter was sent and indicate 
whether it was returned as 
undeliverable.  If the appellant does 
not report for the examination, she 
should be provided the provisions of 
38 C.F.R. § 3.655.  After completion 
of the requested development the 
appellant's claim should be reviewed 
on the basis of all the evidence of 
record.  If the action taken remains 
adverse to the appellant in any way, 
she and her representative should be 
furnished an appropriate Supplemental 
Statement of the Case (SSOC).  

The SSOC should additionally include a 
discussion of all the evidence 
received since the last statement of 
the case was issued.  The appellant 
and her representative should then be 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



